Citation Nr: 1035817	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  09-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim for service connection for skin disability, and if so, 
whether service connection is warranted.  

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969 and 
from March 1970 to May 1975.  He served in the Republic of 
Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in August 2008, a statement of the case 
was issued in April 2009, and a substantive appeal was received 
in May 2009.  There was a travel Board hearing before the 
undersigned acting Veterans Law Judge of the Board at the RO in 
June 2010.

The issues of service connection for skin disease, on its merits, 
and of a TDIU, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  In December 2003, the RO denied the service connection for 
skin disease.  The Veteran did not appeal.

2.  Since then, evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim has been received. 




CONCLUSIONS OF LAW

1.  The December 2003 RO decision denying service connection for 
skin disease is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  The criteria to reopen the claim for service connection for 
skin disability are met.  38 U.S.C.A § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin disability

The Veteran was a medic in service and claims that service 
connection is warranted for a skin disability.  He appeals the 
August 2008 RO decision denying service connection for skin 
disability.  He argues that he had skin problems in service and 
that they have continued to the present.  He attributes them to 
Agent Orange exposure. 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue 
of service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

38 C.F.R. § 3.309 (e) Disease associated with exposure to certain 
herbicide agents.  If a Veteran was exposed to an herbicide 
agent during active military, naval, or air service, chloracne or 
other acneform disease consistent with chloracne shall be 
service-connected if the requirements of § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  

The RO denied service connection for skin disease in December 
2003.  It noted that service treatment records were negative for 
evidence of chronic disease of the skin, and that a recent VA 
examination showed no evidence of a chronic skin disease.  It 
found that in the absence of evidence of a chronic skin disease 
in service or on recent examination, service connection could not 
be granted for skin disability.  The RO notified the Veteran of 
its decision in December 2003.  He did not appeal; therefore, the 
December 2003 rating decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

If new and material evidence is received, a claim will be 
reopened.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a 
claimant may reopen a finally adjudicated claim by submitting new 
and material evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

For the purpose of determining if evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The Veteran applied to reopen his claim in February 2008.  For 
evidence to be new and material evidence based on the 
circumstances of this case, it would have to show a chronic skin 
disorder in service or currently.  See Evans v. Brown, 9 Vet. 
App. 273 (1996) (new and material evidence must make up for 
evidentiary deficiency previously existing).  

New and material evidence has been received.  A February 2008 
private medical record shows that the Veteran had chronic ulcers 
of the shins at that time.  Also, a May 2010 VA medical record 
reports that the Veteran has dystrophic toenails.  This evidence 
makes up for the prior failure to show a chronic skin disease.  
Accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156(a).  Prior to a final decision on this claim, 
however, additional development is required.  


ORDER

New and material evidence having been submitted, the claim for 
service connection for skin disability is reopened.  To this 
extent only, the appeal is granted.


REMAND

According to service personnel records, and as mentioned by the 
Veteran in June 2010 testimony, he was a medic in service.  As 
such, can be expected to have some degree of competence as to 
medical matters.  Current skin disease is shown.  Additionally, 
since the Veteran served in Vietnam during the Vietnam Era, his 
exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6).  
Furthermore, the Veteran attributes current skin disability to 
in-service Agent Orange exposure.  A VA examination should be 
conducted as indicated below.  38 C.F.R. § 3.159.  

Regarding the claim for a TDIU, the Veteran originally claimed in 
March 2008 that he was totally disabled due to posttraumatic 
stress disorder (PTSD) and stroke.  Service connection is in 
effect for non-small cell cancer of the lung, rated as 100 
percent disabling; PTSD, rated as 50 percent disabling; left ear 
hearing loss disability, rated as 30 percent disabling; diabetes 
mellitus, rated 20 percent; tinnitus, rated 10 percent; and left 
middle finger fracture residuals, noncompensable.  Service 
connection has been denied for stroke.  The Veteran became 
service-connected for lung cancer in June 2010, and it is 
presently rated as 100 percent disabling effective from May 28, 
2010.  The rating schedule requires it to be re-rated based on 
residuals 6 months after cessation of any surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure.  
That leaves open the possibility of assignment of a TDIU prior to 
May 28, 2010 and if the Veteran's lung cancer becomes rated less 
than 100 percent disabling.  (A TDIU cannot be assigned when 
there is a 100 percent schedular rating in effect.)  The Veteran 
testified in June 2010 that he has been receiving Social Security 
Administration (SSA) disability insurance benefits since about 
2005 or 2006.  Additional records should be obtained, followed by 
a VA examination as indicated below.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any 
outstanding relevant treatment records for 
the skin including the place where he 
testified that he received treatment three 
months after service.  Obtain any relevant 
records and notify the Veteran of any 
failed attempts.

2.  Make arrangements to obtain all 
records which SSA considered in 
conjunction with a SSA claim granted in 
about 2005 or 2006, as well as the SSA 
decision itself.  All VA medical records 
of treatment the Veteran has received 
since June 2010 should also be obtained.

3.  Thereafter, schedule the Veteran for a 
VA dermatology examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  This 
includes consideration of the Veteran's 
lay statements, service treatment records, 
and medical evidence since service.  All 
necessary special studies or tests are to 
be accomplished.  The examiner is to 
review the claims folder, including the 
service treatment records, and all post-
service records.  

The examiner should provide a diagnosis 
for all skin disorders which the Veteran 
has had.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current skin disorder had its onset 
during active service or is related to any 
in-service disease, injury, finding or 
event, including Agent Orange exposure.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, schedule the Veteran for a 
VA examination for his TDIU claim.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.   

The examiner should indicate whether the 
Veteran has ceased all surgical, X-ray, 
antineoplastic chemotherapy, or other 
therapeutic procedures for his 
service-connected lung cancer, and if so, 
when.  If he has, the residual impairment 
left from his lung cancer should be 
evaluated and described.  The examiner 
should discuss the degree of occupational 
impairment attributable to the Veteran's 
service-connected disabilities (lung 
cancer, PTSD, left ear hearing loss, 
diabetes mellitus, tinnitus, and left 
middle finger fracture residuals).  In 
particular, describe what types of 
employment activities would and would not 
be limited because of the Veteran's 
service-connected disabilities and whether 
any limitation on employment is likely to 
be permanent.  Was the Veteran 
unemployable due to service-connected 
disabilities before his lung cancer, and 
is he unemployable due to 
service-connected disabilities since any 
cessation of all surgical, X-ray, 
antineoplastic chemotherapy, or other 
therapeutic procedures for his lung 
cancer?  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, if the Veteran has ceased 
all surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic 
procedures for his service-connected lung 
cancer, re-rate that disability based on 
its residuals.  Finally, readjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




